Citation Nr: 1502217	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968, including in Vietnam.  His decorations include the Combat Infantryman Badge.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In January 2014, the Board remanded the claim for additional development.  The case now returns to the Board.

Since the remand, the claims file has been converted from a paper file to an electronic record in the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed both the VBMS and the Virtual VA records in its adjudication of this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that all required development has been accomplished.  The Veteran should be asked to provide details that allow for a search of records related to his claimed treatment for headaches, high blood pressure, and a nosebleed in Germany in 1967 and headaches in Vietnam in 1968, appropriate efforts must be made to obtain such records.  If there is insufficient information to perform a meaningful search, or if the search is not successful, the AOJ should provide the Veteran notice as described in 38 C.F.R. § 3.159(e).  

An addendum opinion is also needed as the current one is inadequate.  Regarding direct service connection, the examiner should assume that the Veteran's account is credible for purposes of providing the opinion.  Additionally, the examiner stated that for him to state that hypertension was caused by exposure to herbicides "would require resorting to speculation."  The examiner must explain what conclusion cannot be reached without resorting to speculation; it should be clear whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Further, the National Academy of Sciences concluded that there is "limited or suggestive evidence of an association between exposure to [herbicides] and hypertension."  75 Fed. Reg. 32540-03, 32,549 (June 8, 2010).  The examiner must review and address this medical evidence for and against an association between herbicide exposure and hypertension in reaching the opinion requested.  Jones, 23 Vet. App. at 390.  

Finally, the Board notes that in the January 2014 remand, the AOJ was instructed to send any supplemental statement of the case to the Veteran and his representative.  In November 2011, the Veteran appointed the Mississippi State Veterans Affairs Board as his representative.  However, the AOJ did not send a copy of the August 2014 supplemental statement of the case to the Veteran's representative.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran corrective VCAA notice addressing the information and evidence that is necessary to substantiate a claim of entitlement to service connection for hypertension as secondary to service-connected disability.  

2. Send the Veteran a letter asking him to provide details regarding his claimed in-service treatment for headaches, high blood pressure, and a nosebleed in Germany in 1967 and headaches in Vietnam in 1968, as described in his November 2012 VA Form 9, such as the approximate dates and locations of the treatment.  

After allowing a reasonable time for response, review any information provided by the Veteran and determine whether sufficient details have been provided to allow for a search for records related to the claimed treatment.  If so, make all appropriate efforts to obtain such records.  If there is insufficient information to perform a meaningful search, or if the search conducted does not reveal records of the claimed treatment, provide the Veteran notice as described in 38 C.F.R. § 3.159(e).  

3.  After completing the above development and associating any additional records with the VBMS file, provide the examiner who conducted the March 2014 VA examination with access to the VBMS and Virtual VA files and a copy of this Remand for an addendum opinion.  If the March 2014 examiner is not available, another examiner may provide the requested opinions.  The examiner must review the VBMS and Virtual VA files and this Remand and specify in the report that such review occurred.  The examiner is asked to:

(a)  Review the Veteran's November 2012 VA Form 9 and any records obtained as a result of this remand.  Assuming for purposes of the opinion that the events described by the Veteran in the November 2012 VA Form 9 occurred, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had onset during service, within one year of service, or was otherwise caused by the Veteran's service?  If the examiner finds that the Veteran's hypertension is caused by a factor not related to service, is it more likely than not that hypertension is due to the non-service-related factor?  

(b)  Review relevant medical literature regarding any relationship between hypertension and herbicide exposure.  After conducting such review, and notwithstanding the fact that hypertension is not a condition which is presumed to be due to exposure to herbicides, is it at least as likely as not that the Veteran's hypertension is due to in-service herbicide exposure?  If the examiner finds that the Veteran's hypertension is caused by a factor not related to service, is it more likely than not that hypertension is due to the non-service-related factor?

(c)  The examiner must provide a fully reasoned explanation for any and all opinions offered, including discussion of the specific facts of this case and any medical literature relied upon.  In addition to any other records the examiner finds pertinent, the examiner must specifically comment on the events described in the Veteran's November 2012 VA Form 9.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she must explain why that is the case.  Specifically, it should be stated whether the inability to provide the requested opinion reflects the limitations of knowledge in the medical community at large and not those of the particular examiner.  Additionally, it should be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

4.  Send a copy of the August 2014 supplemental statement of the case to the Veteran's representative.  
5.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


